Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group II, species: Dextran, material mRNA and probe PNA in the reply filed on July 27, 2022 is acknowledged. 
Upon further review, the restriction requirement between inventions I and II, as set forth in the Office action mailed on May 27, 2022, is hereby withdrawn.  Claims 1-10 are pending and claim 8 has been amended and claims 11-20 have been newly added. 
A further species requirement was made a telephone call with Jong Park on September 27, 2022.  Applicant also elected species on which claims 8-20 are readable: CRISPR-Cas9 as the gene introduction method, human cell and DROSHA as the foreign gene.  Claims 6 and 14 are withdrawn from consideration as they are directed to non-elected species.

Priority
It is noted that the instant application claims foreign priority under 35 USC 119(b) to KR10-2020-0116011 which was filed on the same date as the instant application: 9/10/2020.  The claims are automatically given the benefit of priority to 9/10/2020 because that is the date the INSTANT application was filed.  Although the instant application also claims benefit of priority under 35 USC 119(e) to provisional application 62/898039, filed 9/10/2019, the claims have not been awarded benefit of priority to the provisional application because the full scope of the claims is not supported by the provisional application.  Accordingly, the effective filing date is taken to be 9/10/2020.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 recites “a gene possibly inserted in DROSHA or DGCR8 gene site”, however this phrase is confusing because it is not clear if the term “possibly” requires that DROSHA or DGCR8 are edited or not.  Further, regarding “inserted” it is not clear if this limitation requires an entire gene be inserted in the DROSHA gene, for example, or if it includes other forms of genetic editing of DROSHA.  Additionally, the metes and bounds of the term “site” are unclear. For example, does the DROSHA gene site only refer to the DROSHA gene or does it include a larger genomic sequence.  If the latter is the case, it is not clear from the term “site” how far from the gene, editing can occur, and still be considered a gene site.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claim(s) 1-5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Germini (Gemini et al.(2018) A Comparison of Techniques to Evaluate the Effectiveness of Genome Editing, Trends in Biotechnology, Vol. 36, No. 2, pg. 147 – 159)  in view of Won (Won et al. WO2017/057823, April 6, 2017; since the document is not in English, reference will be made to US Patent #: US 10,809,196 B2, which is the English language equivalent of the WO document).
Regarding, the term “foreign gene” in the instant claim 1, the instant specification teaches it to be any genes other than genes present in the target cell (pg. 8). Therefore, the term has been given its broadest reasonable interpretation to include a cell genetic engineered by a process which changes a cell’s genome from that which is naturally occurring. Germini teaches that genome editing involves precisely modifying the nucleotide sequence of a genome of choice.  Germini teaches that the CRISPR Cas9 system has revolutionized the field.   With regards to step 1 of claim 1, Germini teaches the method of introducing a foreign gene into a cell by CRISPR, which is a tool for genome editing (pg. 147, 2nd paragraph).  Germini teaches a targeted modification of a DNA sequence in living cells by disrupting, inserting or replacing a given gene (pg. 147, 2nd paragraph).  Germini teaches that CRISPR technology utilizes the Crispr Cas9 system for targeted modification of a DNA sequence in living cells. With regard to step 2 of claim 1, Germini also teaches that all genome editing tools must be tested for efficiency and specificity.  For example, Germini teaches that sequence-based techniques can be used, such as Sanger Sequencing (pg. 148, Fig. 1, table 1 and 2).  However, Germini teaches that Sanger Sequencing is time consuming because of the number of steps that must be carried out before the targeted amplicon gets sequenced.  Germini summarizes a number of different techniques for confirming genome edited cells including NGS, ddPCR, SSCP, etc. (tables 1 and 2). 
With regards to step 2 of claim 1, Germini et al. does not teach treating the foreign gene-introduced cells with a graphene oxide sensor in which a water-soluble polymer and fluorescent conjugated probe are bound to a surface.
Won et al. teaches treating cells (col 12, line 60-Col 13, line 30) with a graphene oxide sensor in which a water-soluble polymer and fluorescent conjugated probe are bound to a surface. Won teaches that a change in the fluorescent signal of a fluorescent dye-conjugated nucleic acid polymer may be observed using the physical properties of graphene oxide (col. 1, lines 42-44).  Won teaches the water-soluble polymer-conjugated nanomaterial (graphene oxide) is stably bound with the fluorescent material-conjugated probe (col. 2, lines 22 – 26), where the probe is bound to the target material. 
With regards to step 3 of claim 1, Germini et al. does not teach fluorescent emission in the cells wherein the probe is specifically bound to a material produced in the target cells. 
Won teaches in the presence of a target material, the probe is bound to the target material, the probe can be released from the water-soluble polymer-conjugated nanomaterial, and thus the target material can be effectively detected with the composition including the quencher and the fluorescent material-conjugated probe (col. 2, lines 25-30).  Won further teaches a change in the florescent signal of a fluorescent dye-conjugated nucleic acid polymer may be observed using the physical properties of a material graphene oxide and thus a biomaterial such as a nucleic acid, in the instant case mRNA, can be detected (col. 1, line 41-45).
Won teaches that the graphene oxide sensor can easily detect a target sequence and can be used to indirectly confirm the concentration of the target sequence (col. 14, lines 14-16). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date to modify the method for validating effectiveness of CRISPR taught by Germini, by substituting the method of nucleic acid target detection in cells taught by Won, for the obvious benefit of confirming if the CRISPR assay was successful. A person of ordinary skill in the art would have recognized there are many ways to validate CRISPR, as evidenced in Germini and it would have been obvious to substitute one known element, the graphene oxide sensor taught by Won, for another, such as Sanger Sequencing, NGS, ddPCR, SSPC to achieve the predicable result of identifying target nucleic acid target.   Won confirms in Experimental Example 3-4, the ability of DReGON to detect a cancer cell-specific nucleic acid sequence in cancer cell lines as well as analysis of target nucleic acids in blood cells.  The cancer cells, for example, were cultured and plated with DReGON and the PNA probe added to the cells, after 14 hours, the fluorescence signal is observed in cells (Fig 15). The detection of the target material by DReGON was identified through a fluorescence signal of a Fluorescent material conjugated probe (col. 13 lines 58-63, col. 13, lines 8-10). 
Regarding claim 2 and 3,  Germini teaches the method of introducing a foreign gene into a cell by transfection, CRISPR Cas9 (pp. 147, 2nd paragraph, pp. 150, fig 1).  Germini teaches that CRISPR technology utilizes the Crispr Cas9 system for targeted modification of a DNA sequence in living cells by disrupting, inserting or replacing a given gene (pp. 147, 2nd paragraph).  
Regarding claim 4, Germini does not teach dextran.
Won teaches dextran to be a water-soluble polymer which is bound to the surface of the graphene oxide sensor (pp. 22, col 3, lines 61-62; pp. 24, col. 8, lines 10-11).
Regarding claim 5, Germini does not teach the graphene oxide is graphene oxide nanocolloids.
Won teaches that the nanoparticle (graphene oxide in the instant claim) may be graphene oxide nanocolloids (GON) (col. 2 lines 42-22 and col. 4, line 25).  In Example 1. Preparation of graphene oxide nanocolloid , Won teaches that one of the components of preparing the graphene oxide nanocolloid is graphite nanofiber (col. 6, line 54). 
Regarding claim 7,  Germini does not teach the material to be mRNA and the PNA probe bound to that material.
 Won teaches that the probe is a material capable of binding with high affinity to a target material (col.4, line 54-59).  A peptide nucleic acid (PNA) probe was used to detect target material (pp. 25, col. 9, lines 21-23).  Target material, being the mRNA, is the nucleic acid produced in the target cell to which the probe binds (col. 5, lines 1 to 5).  

Claims 8-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Germini (Gemini et al.(2018) A Comparison of Techniques to Evaluate the Effectiveness of Genome Editing, Trends in Biotechnology, Vol. 36, No. 2, pg. 147 – 159)  in view of Won (Won et al. WO2017/057823, April 6, 2017; since the document is not in English, reference will be made to US Patent #: US 10,809,196 B2, which is the English language equivalent of the WO document), and further in view of Li (Li et al. (2015) Outbred genome sequencing and CRISPR/Cas9 gene editing in butterflies, Nature Communications, 6:8212, pg. 1-10, DOI: 10.1038).
Regarding, the term “foreign gene” in the instant claim 8, the instant specification teaches it to be any genes other than genes present in the target cell (pg. 8). Therefore, the term has been given its broadest reasonable interpretation to include a cell genetic engineered by a process which changes a cell’s genome from that which is naturally occurring. Germini teaches that genome editing involves precisely modifying the nucleotide sequence of a genome of choice.  Germini teaches that the CRISPR Cas9 system has revolutionized the field.   With regards to step 1 of claim 8, Germini teaches the method of introducing a foreign gene into a cell by CRISPR, which is a tool for genome editing (pg. 147, 2nd paragraph).  Germini teaches a targeted modification of a DNA sequence in living cells by disrupting, inserting or replacing a given gene (pg. 147, 2nd paragraph).  Germini teaches that CRISPR technology utilizes the Crispr Cas9 system for targeted modification of a DNA sequence in living cells. With regard to step 2 of claim 8, Germini also teaches that all genome editing tools must be tested for efficiency and specificity.  For example, Germini teaches that sequence-based techniques can be used, such as Sanger Sequencing (pg. 148, Fig. 1, table 1 and 2).  However, Germini teaches that Sanger Sequencing is time consuming because of the number of steps that must be carried out before the targeted amplicon gets sequenced.  Germini summarizes a number of different techniques for confirming genome edited cells including NGS, ddPCR, SSCP, etc. (tables 1 and 2). 
With regards to step 2 of claim 8, Germini et al. does not teach treating the foreign gene-introduced cells with a graphene oxide sensor in which a water-soluble polymer is bound to a carboxyl group  portion of the surface and fluorescent conjugated probe are bound to the remaining portion of the surface to which the water-soluble polymer is not bound. 
Won teaches treating cells (col 12, line 60-Col 13, line 30) with a graphene oxide sensor in which a water-soluble polymer is bound to a carboxyl group and fluorescent conjugated probe are bound to a surface to which the water-soluble polymer is not bound (see figure 1).  Won teaches that the water-soluble polymer and the nanomaterial may be conjugated by EDC coupling (col. 4, lines 43-44; bound to a carboxyl group portion). Won teaches that a change in the fluorescent signal of a fluorescent dye-conjugated nucleic acid polymer may be observed using the physical properties of graphene oxide (col. 1, lines 42-44).  Won teaches the water-soluble polymer-conjugated nanomaterial (graphene oxide) is stably bound with the fluorescent material-conjugated probe (col. 2, lines 22 – 26), where the probe is bound to the target material.  Won teaches water-soluble polymer bound to one part of the nanomaterial and the fluorescent conjugated probe is bound to a part of the nanomaterial where the water-soluble polymer isn’t bound (Fig. 2). 
With regards to step 3 of claim 8, Germini et al. does not teach fluorescent emission in the cells wherein the probe is specifically bound to a material produced in the target cells. 
Won teaches in the presence of a target material, the probe is bound to the target material, the probe can be released from the water-soluble polymer-conjugated nanomaterial, and thus the target material can be effectively detected with the composition including the quencher and the fluorescent material-conjugated probe  (col. 2, lines 25-30).  Won further teaches a change in the florescent signal of a fluorescent dye-conjugated nucleic acid polymer may be observed using the physical properties of a material graphene oxide and thus a biomaterial such as a nucleic acid, in the instant case mRNA, can be detected (col. 1, line 41-45).
Won teaches that the graphene oxide sensor can easily detect a target sequence and can be used to indirectly confirm the concentration of the target sequence (col. 14, lines 14-16). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date to modify the method for validating effectiveness of CRISPR taught by Germini, by substituting the method of nucleic acid target detection in cells taught by Won, for the obvious benefit of confirming if the CRISPR assay was successful. A person of ordinary skill in the art would have recognized there are many ways to validate CRISPR, as evidenced in Germini and it would have been obvious to substitute one known element, the graphene oxide sensor taught by Won, for another, such as Sanger Sequencing, NGS, ddPCR, SSPC to achieve the predicable result of identifying target nucleic acid target.   Won confirms in Experimental Example 3-4, the ability of DReGON to detect a cancer cell-specific nucleic acid sequence in cancer cell lines as well as analysis of target nucleic acids in blood cells.  The cancer cells, for example, were cultured and plated with DReGON and the PNA probe added to the cells, after 14 hours, the fluorescence signal is observed in cells (Fig 15). The detection of the target material by DReGON was identified through a fluorescence signal of a Fluorescent material conjugated probe (col. 13 lines 58-63, col. 13, lines 8-10). 
Germini and Won do not teach a step of incubating a cell in which emission is detected, however Li teaches gene editing of butterflies and  incubating cells after the cells are edited.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date, to include a step of incubating cells in the method of Germini and Won because Germini teaches that evaluation of CRISPR is needed when applications are planned in animals or humans (pg. 148, 1st paragraph) and Li teaches application of CRISPR gene editing in butterflies which involves incubating cells once those cells are edited by the Crispr/Cas9 system.  It would have been obvious to the ordinary artisan to incubate the cells in which emission was detected because the fluorescent emission indicates which cells have been successfully edited in the method of Germini and Won.
Regarding claims 12 and 13,  Germini teaches the method of introducing a foreign gene into a cell by transfection, CRISPR Cas9 (pp. 147, 2nd paragraph, pp. 150, fig 1).  Germini teaches that CRISPR technology utilizes the Crispr Cas9 system for targeted modification of a DNA sequence in living cells by disrupting, inserting or replacing a given gene (pp. 147, 2nd paragraph).  
Regarding claim 9, Won teaches dextran to be a water-soluble polymer which is bound to the surface of the graphene oxide sensor (pp. 22, col 3, lines 61-62; pp. 24, col. 8, lines 10-11).
Regarding claim 10 and 11, Won teaches that the nanoparticle (graphene oxide in the instant claim) may be graphene oxide nanocolloids (col. 2 line 42-44 and col. 4, line 25).  In Example 1. Preparation of graphene oxide nanocolloid (GON), Won teaches that one of the components of preparing the graphene oxide nanocolloid is graphite nanofiber (col. 6, line 54). 
Regarding claims 15, 16 and 17,   Won teaches that the probe is a material capable of binding with high affinity to a target material (col.4, line 54-59).  A peptide nucleic acid (PNA) probe was used to detect target material (col. 9, lines 21-23).  Target material, being the mRNA, is the nucleic acid produced in the target cell to which the probe binds (col. 5, lines 1 to 5).  
Regarding claim 18, Won teaches the target cells refers to a sample isolated and discharged from a normal person (col.6, lines 23-24).
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Germini in view of Won and further in view of Li as applied to claims 9-13, and 15-18 above, and further in view of Dai (Dai et al. (2016) Cytoplasmic Drosha activity generated by alternative splicing, Nucleic Acids Research, Vol. 44, No. 21,  pg. 10454-10466, DOI: 10.1093/har/gkw668). 
Germini, Won and Li teach the limitations of claim 8, from which claims 19 and 20 depend, and which have been set forth previously in this office action and is fully incorporated here.
Regarding claim 19 and 20, Germini, Won, and Li do not teach a human target cell is a uterine cervical cancer cell 
Regarding the target cell “human uterine cervical cancer cell and human embryonic renal cell” in claim 19, the instant specification teaches it to be HeLa cells and HEK293E cells (pp. 21). Regarding DROSHA in claim 20, Dai teaches that gene-editing by CRISPR Cas9 system was used to generate Drosha KO cells by disturbing the DROSHA nucleic acid in HEK293 cells. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Dai, to incorporate the method of detecting foreign genes in cells using a graphene oxide sensor system as taught by Germini, Won, and Li, to detect if the CRISPR editing taught by Dai was successful.  A person of ordinary skill in the art would have recognized there are many ways to detect nucleic acid targets as evidenced in Germini, and it would have been obvious to substitute one known element, such as the graphene oxide sensor of Won, for a another,  to achieve the predicable result of identifying a particular gene in a cell. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 8 and 18 of U.S. Patent No.10,809,196 in view of Germini (Gemini et al.(2018) A Comparison of Techniques to Evaluate the Effectiveness of Genome Editing, Trends in Biotechnology, Vol. 36, No. 2, pp. 147 – 159) and Won (Won et al. WO2017/057823, April 6, 2017; since the document is not in English, reference will be made to US Patent #: US 10,809,196 B2, which is the English language equivalent of the WO document).
Regarding claim 1, the claims of ‘196 teach a composition comprising a graphene oxide nanocolloid (GON) being a water-soluble polymer bound to a carboxylic group on the surface of the GON, and as a fluorescent material-conjugated probe bound to a surface where the water-soluble polymer is not bound to the GON. The claims of ‘196 further teaches a method of measuring the fluorescence level of a sample. 
The claims of ‘196 do not teach the sample as a cell.  
However,  Won teaches that the sample may be a sample isolated and discharged from a diagnosis target, and may be cells,… (col. 6, lines 19-21).  For example, Won teaches confirming the detectability of DReGON in Cancer cells and Blood cells (Experimental Example 3-4, col. 12 and Experimental Example 3-5, col. 13) 
Regarding claims 1, the claims of  ‘196 do not teach introducing foreign gene into a cell.
Germini teaches the method of introducing a foreign gene into a cell by CRISPR, which is a tool for genome editing (pg. 147, 2nd paragraph).  Regarding, the term “foreign gene” in the instant claims 1, the specification teaches it to be any genes other than genes present in the target cell (pp. 8). Therefore, the term has been given its broadest reasonable interpretation to include a cell genetic engineered by a  process which changes a cell’s genome from that which is naturally occurring . Germini teaches that genome editing involves precisely modifying the nucleotide sequence of a genome of choice.  Germini teaches that the CRISPR Cas9 system has revolutionized the field.   Germini teaches a targeted modification of a DNA sequence in living cells by disrupting, inserting or replacing a given gene (pg. 147, 2nd paragraph).  Germini teaches that CRISPR technology utilizes the Crispr Cas9 system for targeted modification of a DNA sequence in living cells. Germini also teaches that all genome editing tools must be tested for efficiency and specificity.  For example, Germini teaches that sequence-based techniques can be used, such as Sanger Sequencing (pg. 148, Fig. 1, table 1 and 2).  However, Germini teaches that Sanger Sequencing is time consuming because of the number of steps that must be carried out before the targeted amplicon gets sequenced.  Germini summarizes a number of different techniques for confirming genome edited cells including NGS, ddPCR, SSCP, etc. (tables 1 and 2).
Therefore, it would have been prima facia obvious to one of ordinary skill in the art prior to the effective filing date to modify the method of the ‘196 claims to include detection in cells as taught by Won for the obvious benefit of detecting target nucleic acid in situ.  It would have been further obvious to apply this method to include detection of gene edited target nucleic acids as taught by Germini for the obvious benefit of validating gene editing techniques.  
Regarding claim 4, the claims of ‘196  teach dextran to be a water-soluble polymer.
Regarding claim 5, the claims of ‘196 teach the graphene oxide nanocolloids.  
Regarding claim 7, the claims of ,196 teaches the probe to be a PNA probe but does not teach the target mRNA. Won teaches using a PNA to detect mRNA in a cell (col. 5, lines 1-5 and col. 9, lines 21-23).

Claims 8-13, and 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 8 and 18 of U.S. Patent No.10,809,196 in view of Germini (Gemini et al.(2018) A Comparison of Techniques to Evaluate the Effectiveness of Genome Editing, Trends in Biotechnology, Vol. 36, No. 2, pp. 147 – 159) in view of Won (Won et al. WO2017/057823, April 6, 2017; since the document is not in English, reference will be made to US Patent #: US 10,809,196 B2, which is the English language equivalent of the WO document), and further in view of Li (Li et al. (2015) Outbred genome sequencing and CRISPR/Cas9 gene editing in butterflies, Nature Communications, 6:8212, pg. 1-10, DOI: 10.1038).
Regarding claim 8, the claims of ‘196 teach a composition comprising a graphene oxide nanocolloid (GON) being a water-soluble polymer bound to a carboxylic group on the surface of the GON, and as a fluorescent material-conjugated probe bound to a surface where the water-soluble polymer is not bound to the GON. The claims of ‘196 further teaches a method of measuring the fluorescence level of a nucleic acid in a sample. 
The claims of ‘196 does not teach the sample as a cell.  
However,  Won teaches that the sample may be a sample isolated and discharged from a diagnosis target, and may be cells,… (col. 6, lines 19-21).  For example, Won teaches confirming the detectability of DReGON in Cancer cells and Blood cells (Experimental Example 3-4, col. 12 and Experimental Example 3-5, col. 13) 
Regarding step 1 of claim 8, the claims of  ‘196 does not teach introducing foreign gene into a cell.
Germini teaches the method of introducing a foreign gene into a cell by CRISPR, which is a tool for genome editing (pg. 147, 2nd paragraph).  Regarding, the term “foreign gene” in the instant claims 8, the specification teaches it to be any genes other than genes present in the target cell (pp. 8). Therefore, the term has been given its broadest reasonable interpretation to include a cell genetic engineered by a  process which changes a cell’s genome from that which is naturally occurring . Germini teaches that genome editing involves precisely modifying the nucleotide sequence of a genome of choice.  Germini teaches that the CRISPR Cas9 system has revolutionized the field.   Germini teaches a targeted modification of a DNA sequence in living cells by disrupting, inserting or replacing a given gene (pg. 147, 2nd paragraph).  Germini teaches that CRISPR technology utilizes the Crispr Cas9 system for targeted modification of a DNA sequence in living cells. Germini also teaches that all genome editing tools must be tested for efficiency and specificity.  For example, Germini teaches that sequence-based techniques can be used, such as Sanger Sequencing (pg. 148, Fig. 1, table 1 and 2).  However, Germini teaches that Sanger Sequencing is time consuming because of the number of steps that must be carried out before the targeted amplicon gets sequenced.  Germini summarizes a number of different techniques for confirming genome edited cells including NGS, ddPCR, SSCP, etc. (tables 1 and 2).
Therefore, it would have been prima facia obvious to one of ordinary skill in the art prior to the effective filing date to modify the method of the ‘196 claims to include detection in cells as taught by Won for the obvious benefit of detecting target nucleic acid in situ.  It would have been further obvious to apply this method to include detection of gene edited target nucleic acids as taught by Germini for the obvious benefit of validating gene editing techniques.
Regarding step 4 of claim 8, the claims of  ‘196, Germini, and Won do not teach incubating  a cell in which emission is detected. Li teaches incubating a cell.  Fresh eggs from butterflies were gene edited by CRISPR and then placed in an incubator (pg. 9, under Genome editing in butterfly using CRISPR/Cas9 system).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date, to include a step to modify the methods of ‘196 claims, Germini and Won to include a step of incubating cells because Germini teaches that evaluation of CRISPR is needed when applications are planned in animals or humans (pg. 148, 1st paragraph) and Li teaches application of CRISPR gene editing in butterflies which involves incubating cells once those cells are edited by the Crispr/Cas9 system.  It would have been obvious to the ordinary skill in the art to incubate the cells in which emission was detected because the fluorescent emission indicates which cells have been successfully edited in the method of ‘196 claims, Germini and Won.
Regarding claim 9, the claims of ‘196  teach dextran to be a water-soluble polymer.
Regarding claim 10, the claims of ‘196 teach the graphene oxide nanocolloids. 
Regarding claim 15-17, the claims of ,196 teaches the probe to be a PNA probe but doesn’t mention mRNA.
Won teaches using a PNA to detect mRNA in a cell (col. 5, lines 1-5 and col. 9, lines 21-23).
Regarding claim 18, the claims of ,196 teach target cell to be human cells.
Won  teaches that target cells refers to a sample isolated and discharged from a normal person (col. 6, lines 23-24).
Claim 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 8 and 18 of U.S. Patent No.10,809,196 in view of Germini (Gemini et al.(2018) A Comparison of Techniques to Evaluate the Effectiveness of Genome Editing, Trends in Biotechnology, Vol. 36, No. 2, pp. 147 – 159), Won (Won et al. WO2017/057823, April 6, 2017; since the document is not in English, reference will be made to US Patent #: US 10,809,196 B2, which is the English language equivalent of the WO document) and Li as applied to claims 8-13, and 15-18 above, and further in view of Dai (Dai et al. (2016) Cytoplasmic Drosha activity generated by alternative splicing, Nucleic Acids Research, Vol. 44, No. 21,  pp. 10454-10466, DOI: 10.1093/har/gkw668).
The claims of ‘196, Germini, Won, and Li teach the limitations of claim 8, from which claim 19 and 20 depends, and which have been set forth previously in this office action and is fully incorporated here.
Regarding claim 19 and 20, the claims of ‘196, Germini, Won, and Li do not teach a human target cell as a uterine cervical cancer cell and a human embryonic renal cell or editing of the Drosha gene. 
Regarding the target cell “human uterine cervical cancer cell and human embryonic renal cell” in claim 19, the instant specification teaches it to be HeLa cells and HEK293E cells (pp. 21). Regarding DROSHA in claim 20, Dai teaches the gene-editing by CRISPR-Cas9 system was used to generate Drosha KO cells by disturbing DROSHA the nucleic acid in HEK293 cells. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date to use the method of the ‘196 claims, Germini, Won, and Li, to detect target nucleic acids in cells in the method of Dai, to detect if the CRISPR editing taught by Dai was successful.   Germini teaches that validation of gene editing is necessary in experiments involving CRISPR due to the potential for off target editing, and Won teaches that the graphene oxide sensor system can be used to detect genes inside cells. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI INDULAL PAREKH whose telephone number is (571)272-9234. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/V.I.P./Examiner, Art Unit 1634                                                                                                                                                                                                        



                                                                                                                                                                                                   /JEHANNE S SITTON/Primary Examiner, Art Unit 1634